MONACO, J.
We have reviewed the Order of Adjudication and Judgment of Termination of Parental Rights and Permanent Commitment for Adoption rendered by the trial court with respect to the child, N.W., and her biological mother, R.W., in order to determine whether the order is supported by clear and convincing evidence. See L.F. v. Dep’t of Children & Families, 888 So.2d 147, 148 (Fla. 5th DCA 2004). We have concluded after a thorough review of the record that there is sufficient evidence of such quality and quantity in the record to support the order, and agree, as well, with the trial court’s conclusion that termination is in the manifest best interest of N.W. Given the child’s multiple serious medical conditions, and the mother’s repeated incapacity to provide the necessary care required by N.W., together with the mother’s demonstrated inability to complete the agreed upon case plans and to care adequately for N.W., the termination of parental rights was clearly necessary to safeguard the health and safety of the child. We, therefore, affirm.
AFFIRMED.
PALMER and ORFINGER, JJ., concur.